Citation Nr: 1715893	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for medial strain of the right knee.  


REPRESENTATION

Veteran represented by:  John P. March, Jr., Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, but was certified to the Board by the RO in Chicago, Illinois.  In the January 2011 rating decision, the Portland RO denied a disability rating in excess of 10 percent for medial strain of the right knee. 

In his December 2012 substantive appeal (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge at the RO.  In an August 2016 statement, the Veteran's representative indicated that the Veteran wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA knee examination in November 2014.  Although the November 2014 VA examiner described the range of motion of the Veteran's knees, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  (The Board notes that the Veteran's left knee is not undamaged.  His chondromalacia patella with degenerative joint disease of the left knee is service connected, with a disability rating of 10 percent.)  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his medial strain of the right knee.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. 

The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of medial strain of the right knee.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner should discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any medial strain of the right knee.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




